Citation Nr: 1042061	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of cold injury.

2. Whether new and material evidence has been received to reopen 
a claim of service connection for weakness and numbness of both 
lower extremities.

3. Whether new and material evidence has been received to reopen 
a claim of service connection for weakness and numbness of both 
upper extremities.

4. Whether new and material evidence has been received to reopen 
a claim of service connection for disability of both hands, 
manifested by pain, stiffness, and cold sensitivity.

5. Entitlement to service connection for peripheral neuropathy 
and peripheral vascular disease of both upper extremities, 
claimed as secondary to cold exposure.

6. Entitlement to service connection for peripheral neuropathy 
and peripheral vascular disease of both lower extremities, 
claimed as secondary to cold exposure.
7. Entitlement to service connection for tinea pedis/fungus 
infection/onychomycosis of both feet, claimed as secondary to 
cold exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1971 to August 1994.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2008 and in July 2009, the 
case was remanded for additional development and to satisfy 
notice requirements.  

The issues of service connection for residuals of cold 
injury; weakness and numbness of both lower and upper 
extremities; and disability of both hands, manifested by 
pain, stiffness, and cold sensitivity (all based on de 
novo review); and for peripheral neuropathy and peripheral 
vascular disease of both upper and both lower extremities 
and for tinea pedis/fungus infection/onychomycosis of both 
feet, all claimed as secondary to cold exposure, are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.




FINDINGS OF FACT

1. An unappealed August 2000 rating decision denied service 
connection for residuals of cold injury; for weakness and 
numbness of both upper and both lower extremities; and for 
disability of both hands, manifested by pain, stiffness, and cold 
sensitivity, essentially on the basis that there was no evidence 
that any of these disabilities were manifested in service, or 
that the Veteran had been exposed to cold weather/sustained cold 
injury therein.

2. Evidence received since the August 2000 rating decision 
includes evidence that corroborates that the Veteran was exposed 
to cold weather/ may have sustained cold injury in service and 
raises questions about the nature and etiology of his claimed 
disabilities; relates to an unestablished fact necessary to 
substantiate the claims of service connection for residuals of 
cold injury; for weakness and numbness of both upper and both 
lower extremities; and for disability of both hands, manifested 
by pain, stiffness, and cold sensitivity; and raises a reasonable 
possibility for substantiating such claims.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of 
service connection for residuals of cold injury; for weakness and 
numbness of both upper and both lower extremities; and for 
disability of both hands, manifested by pain, stiffness, and cold 
sensitivity, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

Inasmuch as this decision grants in full those portions of the 
claims that are being addressed, there is no reason to belabor 
the impact of the VCAA on these matters, since any notice error 
or duty to assist omission is harmless.  Accordingly, the Board 
will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

An August 2000 rating decision denied the Veteran's claims of 
service connection for residuals of cold injury; weakness and 
numbness of both lower and upper extremities; and for 
disabilities of both hands, manifested by pain, stiffness, and 
cold sensitivity, based essentially on a finding that such 
disabilities were not shown to have manifested in service, and 
because there was no evidence that the Veteran had been exposed 
to cold weather/cold injury in service.  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/ or third elements discussed above.  See Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Evidence of record in August 2000 consisted of the Veteran's 
service treatment records (STRs), which are silent for any 
complaints, findings, treatment, or diagnosis related to cold 
injury/identified as residuals of such injury; weakness or 
numbness in his lower and upper extremities; or pain, stiffness, 
and cold sensitivity in his hands.  In a statement received in 
March 2000, the Veteran claimed he was exposed to cold weather 
while serving in Korea from October 1978 to February 1979, as the 
temperatures would drop to 15-20 degrees below zero at night, and 
again later in service when he was assigned to a "Cold Weather 
and Mountain War Fair Unit."  He claimed that during that 
assignment, he was sent to Bridgeport, California for cold 
weather training where they lived in snow caves for weeks at a 
time before he was sent to the Arctic Circle (in and around March 
1994) for NATO exercises.  He also claimed that he sustained 
frostbite of his hands and feet in service, and noted that his 
hands are still "very sensitive to the cold and will swell to 
where [he] can not bend them at temperatures of 50 degrees or 
lower." 

Evidence received since the August 2000 rating decision includes:

* April to October 2000 VA treatment records that are silent for 
any complaints, findings, treatment, or diagnoses related to 
residuals of cold injury; weakness or numbness in the Veteran's 
lower and upper extremities; or pain, stiffness, and cold 
sensitivity in his hands.  

* A June 2004 VA examination report (conducted in association 
with the Veteran's claim of service connection for vascular 
headaches) in which it was noted that he possibly had early 
peripheral neuropathy.

* A November 2003 letter from the Veteran's private healthcare 
provider, R.G.B., D.P.M., noting that the Veteran had been 
exposed to cold weather for several days in service, and now 
complained of sensitivity in his hands and feet.  The physician 
noted that long-term cold exposure would cause nerve ending 
damage, which in turn would cause neuropathy.  Dr. R.G.B. also 
gave the Veteran a diagnosis of plantar fasciitis with heel spur 
syndrome and tarsal tunnel syndrome in both lower extremities.  
[In January 2009, the Veteran was awarded service connection for 
plantar fasciitis in both feet.]

* A January 2004 treatment record from the Veteran's private 
physician, Dr. J.O.B., shows a diagnosis of bilateral peripheral 
neuropathy.  Dr. J.O.B. opined:

Based on a lack of other evidence, my impression would 
be that [the Veteran's] peripheral neuropathy is more 
than likely due to chronic nerve damage due to 23 
years in the Marine Corps with excessive marching and 
maneuvering.  Also, it is my opinion that the 
subjecting of [him] to extreme periods of heat and 
cold resulted in abnormal nerves and trauma to the 
nerves and more likely than not resulted in a 
peripheral neuropathy condition.  

[His] upper extremity condition is compatible with a 
carpal tunnel syndrome and ulnar nerve entrapment 
syndrome, which may also be considered a reaction to 
extreme cold exposure.

In summary, therefore, periods of extreme cold 
exposure are well known to cause dysvascular 
conditions and peripheral neuropathies and may in fact 
be a form of a chronic frostbite condition, well known 
to result in peripheral neuropathies and dysvascular 
conditions of both upper and lower extremities.

* A November 2008 VA peripheral nerves examination report in 
which sensory peripheral neuropathy was diagnosed, and it was 
noted that the Veteran's evaluation was also suggestive of 
peripheral vascular disease.  The examiner opined that because 
there was no evidence in the Veteran's claims file (beyond his 
own statements) that he was exposed to cold injury in service, 
his disabilities could not be linked to his service.

* A November 2008 VA vascular system examination report in which 
the examiner provided conflicting statements by diagnosing 
peripheral vascular disease, and then stating, "There is no 
evidence of clinically significant peripheral vascular disease 
from this exam."  The examiner also noted that the Veteran's 
STRs did not reveal any incidences of cold weather injury.

* A December 2009 certification from the National Personnel 
Records Center (NPRC) stating that they had conducted an 
extensive and thorough search for the Veteran's service personnel 
records and were unable to locate such records.  The NPRC 
concluded that the records either did not exist or were not in 
their possession.  They also indicated that further efforts to 
locate them at their location would be futile.  

* A March 2010 letter from the Marine Corps Archives and Special 
Collections stating that they did not hold individual personnel 
records for Marines, and therefore were not in possession of the 
Veteran's service personnel records.

* A copy of a certificate issued by the United States Marine 
Corps Mountain Warfare Training Center submitted by the Veteran 
in February 2010.  It shows that in February 1993, he was 
recognized as having successfully completed the prerequisites for 
a military ski test.  The certificate was signed by his 
commanding officer, Colonel R. F. Vercauteren of the 2nd Marines, 
2nd Marine Division.

* A letter from Retired Brigadier General Vercauteren, received 
in February 2010, stating that the Veteran participated in cold 
weather training from January to April 1993 at various locations 
in the United States and near the Arctic Circle in Norway.  It 
was also noted that the Veteran served as a member of the 2nd 
Marine Regiment, 2nd Marine Division, Camp Lejeune, North 
Carolina, and thus participated in training and exercises under 
extreme cold weather conditions.  Retired Brigadier General 
Vercauteren explained that the 2nd Marine Regiment was a cold 
weather regiment, thus its members were required to live in cold 
weather environments, to include three man shelter and snow 
holes, so that they would become acclimated to the physiological 
demands of cold weather.  

Reopening of the Claim

The Board finds that the evidence received since the August 2000 
rating decision is new and material because it was not before 
agency decision-makers at that time, and directly addresses the 
unestablished fact necessary to substantiate the claims.  
Specifically, the claims were denied in August 2000 for a lack of 
nexus between any of the Veteran's claimed disabilities and his 
service.  The Veteran's theory of entitlement is that his claimed 
disabilities are the result of prolonged exposure to extremely 
cold weather in service.  In support of his claims, he has 
submitted statements from his private healthcare providers 
linking his current disabilities to cold weather exposure/injury 
in service.  To substantiate that he served under extreme cold 
weather conditions, he has provided a February 1993 certificate 
from the United States Marine Corps Mountain Warfare Training 
Center and a statement from his former commanding officer, 
Retired Brigadier General Vercauteren.  Taken at face value, as 
is required when determining solely whether to reopen a 
previously denied claim, the additional evidence received is 
competent and credible evidence that relates positively to the 
matter of whether the Veteran was exposed to cold weather 
conditions in service as well as the matter of whether there is a 
nexus between his claimed disabilities and his service.  The 
evidence therefore raises a reasonable possibility of 
substantiating the Veteran's claims.  Accordingly, it is new and 
material and sufficient to reopen the claims of service 
connection for residuals of cold injury; for weakness and 
numbness of both upper and lower extremities; and for disability 
of both hands, manifested by pain, stiffness, and cold 
sensitivity.


ORDER

The appeal to reopen a claim of service connection for residuals 
of cold injury is granted.

The appeal to reopen a claim of service connection for weakness 
and numbness of both lower extremities is granted.

The appeal to reopen a claim of service connection for weakness 
and numbness of both upper extremities is granted.

The appeal to reopen a claim of service connection for disability 
of both hands, manifested by pain, stiffness, and cold 
sensitivity, is granted.


REMAND

The Board notes that the NPRC has certified that the Veteran's 
service personnel records are unavailable, and that further 
searches for such records would be futile.  In such 
circumstances, VA has a well-established heightened duty to 
assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran claims he has multiple disabilities that he believes 
are related to cold exposure/cold injury during service.  As was 
noted above, the Veteran has submitted a copy of a February 1993 
certificate he received from the United States Marine Corps 
Mountain Warfare Training Center to show that he participated in 
cold weather activities in service.  He has also submitted a 
letter from his former commanding officer, Retired Brigadier 
General Vercauteren, who explained that the Veteran was former 
member of a cold weather regiment, which trained and exercised 
under cold weather conditions.  Given the consistencies between 
the lay statements from the Veteran and his former commanding 
officer, and the certificate he received from the United States 
Marine Corps Mountain Warfare Training Center, the Board finds no 
reason to question the credibility of such evidence, and thus 
finds that the Veteran likely had prolonged exposure to extreme 
cold in service, and may have sustained cold injury thereby.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  As the 
Veteran has established that he was exposed to cold weather in 
service, is competent to testify as to symptoms he experiences 
(such as the presence of skin abnormalities on his feet), and as 
he has submitted competent medical evidence suggesting that there 
may be a nexus between his other claimed disabilities and his 
service (but because there is also evidence to the contrary), the 
Board finds that a VA examination/medical opinion is warranted 
for all his service connection claims.  Notably, although the 
Veteran was previously afforded VA examinations in November 2008 
for some of his disabilities, the opinions rendered during these 
examinations were premised on a finding that the Veteran had not 
served under extreme cold weather conditions, and are therefore 
inadequate.
Finally, the Board notes that during the Veteran's VA 
examinations, he has reported that he is under the care of 
private physicians.  Treatment records from his private 
physicians, including R.G.B., D.P.M. and Dr. J.O.B., have not 
been associated with the record.  As records of such treatment 
may contain pertinent information, they should be secured, if 
available.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all postservice 
treatment or evaluation he has received for 
his claimed disabilities (to specifically 
include treatment records from R.G.B., D.P.M. 
and Dr. J.O.B.), and to provide the releases 
necessary for VA to obtain records of all 
such treatment or evaluation.  In conjunction 
with this request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The RO 
should obtain copies of the complete records 
of all such treatment and evaluation from all 
sources identified.  

2. 	The RO should then arrange for the 
Veteran to be examined by a dermatologist 
to determine the nature and likely etiology 
of the skin conditions on his feet (tinea 
pedis/fungus infection/onychomycosis), if 
any.  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  Any indicated studies 
should be performed.  Based on a review of 
the record and examination of the Veteran, 
the examiner should provide opinions 
responding to the following:

(a) What is (are) the diagnosis(es) for the 
Veteran's current foot skin disability(ies), 
if any? 

(b) For each skin disability diagnosed, 
please provide an opinion as to whether such 
is, at least as likely as not (50 percent or 
better probability), related to the Veteran's 
service, to include his acknowledged exposure 
to extreme cold weather therein.

The examiner must explain the rationale for 
all opinions given.

3. The RO should also arrange for the Veteran 
to be examined by a neurologist to determine 
the nature and likely etiology of his 
remaining disabilities (including peripheral 
neuropathy, peripheral vascular disease, 
residuals of a cold injury, weakness and 
numbness of the extremities, and a disability 
in his hands, manifested by pain, stiffness, 
and cold sensitivity).  The examiner should 
obtain a complete, pertinent history from the 
Veteran, review his claims file, and perform 
any indicated studies.  Thereafter, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or better probability) that the 
Veteran currently has any of the claimed 
disabilities, and, if so, whether any are 
related to his service, to include his 
exposure to extreme cold weather therein.  
The examiner should explain the rationale for 
all opinions given, and provide comment on 
the opinions already of record.

4. 	The RO should ensure that all 
development sought is completed, and then re-
adjudicate the claims.  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


